internal_revenue_service number info release date u i l no cc tege eb qp2 -cor-113001-01 date dear mr this responds to your recent letter to the irs technical publications branch requesting the internal_revenue_service to publish and distribute a new publication regarding eligible deferred_compensation plans described in sec_457 of the internal_revenue_code due to its subject matter your letter was sent to this office for response you also asked whether the early withdrawal penalty applies to distributions made from eligible sec_457 plans to employees who retire before age 59½ we are pleased to provide general information on this subject that may be helpful to you sec_72 of the internal_revenue_code governing the 10-percent additional tax on early distributions from qualified_retirement_plans generally imposes this early withdrawal penalty on withdrawals a plan participant makes before attaining age 59½ from his account in a qualified_retirement_plan as defined in sec_4974 including a tax-sheltered annuity described in sec_403 or an individual_retirement_account ira described in sec_408 since a sec_457 plan is a nonqualified_deferred_compensation_plan which is not included in the sec_4974 definition the sec_72 early withdrawal penalty does not apply to any withdrawal that a participant makes from his sec_457 plan account after separation_from_service whether or not he has attained age 59½ we have enclosed a copy of publication pension and annuity income that includes a section giving a brief discussion of sec_457 deferred_compensation plans on page this publication also contains a section beginning on page that discusses the tax on early distributions and the exceptions to this penalty since as you have noted the irs does not have a publication devoted exclusively to sec_457 plans we will forward your suggestion for this new booklet to the irs technical publication branch that decides which publications the service should produce cor-113001-01 we hope the general information furnished with this letter including the enclosed publication is helpful please contact me or mr john tolleris of my staff at if you have any further question sincerely yours robert d patchell acting chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure publication pension and annuity income
